Exhibit 10.2
EXECUTION COPY
Henry Schein, Inc.
135 Duryea Road
Melville, NY 11747
February 16, 2010
Biolase Technology, Inc.
4 Cromwell
Irvine, CA 92618

     
Attention:
  David M. Mulder
 
  Chief Executive Officer

Dear Mr. Mulder,
This letter agreement shall serve to amend that certain License and Distribution
Agreement by and between Henry Schein, Inc. (“HSI”) and Biolase Technology, Inc.
(“Biolase”), dated as of August 8, 2006, as amended (the “Agreement”).
Capitalized terms used herein but not defined herein have the meanings set forth
in the Agreement.

  1)   In full satisfaction of any purchase or related obligations in the
Agreement, including the letter agreement dated February 27, 2009 (the “Letter
Agreement”), HSI shall make advance payments of $5.8 million in respect of
Biolase products by transfer of immediately available cash funds, as follows:
****. Payments **** shall be made ****. HSI may issue purchase orders for
Biolase products or services **** in respect of such advance payments, and
notwithstanding the expiry of the term of the Agreement, Biolase will provide
HSI with **** consistent with the spirit of the Agreement. For the avoidance of
doubt, HSI may sell and distribute at any time any Biolase inventory purchased
prior to or after the date hereof. To facilitate Biolase’s planning, HSI will
provide, within ten (10) days of the date hereof, a **** of its ****; provided
however, the absence of such estimate, or estimates that reflect purchase levels
that are less than the **** shall not under any circumstances relieve obligation
of HSI to make the advance payments ****, and in the ****.

  2)   To secure the $5.8 million advance payment, Biolase will agree to enter
into a security agreement to be provided by HSI following the execution of this
letter agreement containing terms and conditions consistent with those of the
security agreement entered into in connection with the Letter Agreement (except
as modified by this paragraph), and will consent to the filing of the related
UCC or UCCs to effect a security interest for the benefit of HSI in Biolase’s
inventory; provided that HSI shall agree to release such security upon receipt
of the products deliverable in respect of such $5.8 million payment.

  3)   Upon written notice from HSI to Biolase, **** will be upgraded by
Biolase, by HSI’s pre-payment to Biolase of ****, in the event Biolase
introduces **** for products of the type HSI maintains in inventory or purchases
pursuant to this Letter Agreement.

      ****   Certain confidential information contained in this document, marked
with four asterisks, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

  4)   Pricing solely in respect of HSI’s purchases hereunder (totaling
$5.8 million in purchases) will be at ****, and ****.

This letter agreement amends certain terms and conditions of the Agreement. All
other terms and conditions of the Agreement that are not modified by this letter
agreement are hereby ratified and confirmed in all respects, and shall remain in
full force and effect. Should there be any conflict between the terms and
conditions contained in this letter agreement and the Agreement, the terms and
conditions of this letter agreement shall govern and control.
This letter agreement shall be governed by, and construed and enforced in
accordance with the laws of the State of California, without regard to conflict
of laws principles.
Please acknowledge your agreement to the foregoing terms and conditions by
executing this letter agreement.

          Very truly yours,

HENRY SCHEIN, INC.
      By:   /s/ Brian S. Watson         Name:   Brian S. Watson        Title:  
Vice President        ACCEPTED AND AGREED:

BIOLASE TECHNOLOGY, INC.
      By:   /s/ David M. Mulder         Name:   David M. Mulder        Title:  
Chief Executive Officer     

      ****   Certain confidential information contained in this document, marked
with four asterisks, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

 